 FABRIC WAREHOUSEHancock Fabrics d/b/a FabricWarehouseandUnited Food&CommercialWorkers, Local400. Cases5-CA-18590, 5-CA-18734, and 5-CA-18943May 25, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn March 28, 1988, Administrative Law JudgeMartin J. Linsky issued the attached decision. TheCharging Party, the General Counsel, and the Re-spondent filed exceptions and supporting briefs,and the General Counsel and the Respondent filedanswering briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, i andconclusions only to the extent consistent with thisDecision and Order.The Meetings about Benefits Without theUnion and the Resulting DecertificationPetitionsThe judge found that the Respondent violatedSection 8(a)(1) of the Act by asking an employeeto attend a meeting about company benefits and bytelling another employee it would be a good ideato have a meeting to discuss company benefits. Wedisagree.The judge found that in October 1986 severalemployees from the Respondent's two Richmondstores told the Respondent's district manager, Cos-sitt, that they were unhappy with the Union andrequested a meeting to discuss what their benefitswould be if there were no union. As a result ofthese requests, Cossitt scheduled a meeting at eachof the stores to discuss the company benefits. Onthe day before the meeting at store 138, CossittiThe Charging Party, the General Counsel, and the Respondent haveexcepted to some of the judge's credibility findings The Board's estab-lished policy is not to overrule an administrative law judge's credibilityresolutions unless the clear preponderance of all the relevant evidenceconvinces us that they are incorrectStandard Dry Wall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951) We have carefullyexaminedthe record and find no basis for reversing the findingsIn adoptingthe judge's findings in this case, we note that the statementfromReichhold Chemicals,277 NLRB 639 (1985)(Reichhold Chemicals 1),which he cited in sec III,A, of his decision, is no longer an accuratecharacterization of Board law SeeReichhold Chemicals,288 NLRB 69(1988)(Reichhold Chemicals II)This does not affect our decision here,because his discussion ofReichhold Chemicals Iinvolved only back-ground evidence of the Respondent's motive on which we find it unnec-essary to relyMember Johansen adheres to his dissenting opinion inReichhold Chemicals II189told employee Dodson there was going to be ameeting the next day about the company benefitsand asked her to attend. Cossitt also told employeeJackson before the meeting at store 138 that if theemployees wanted to they could have a meeting todiscuss the company benefits.It is not unlawful for an employer to hold ameeting to inform employees of the wages and ben-efits enjoyed by its nonunion employees, so long asitdoes no more than truthfully describe the wagesand benefits of its other employees and does notmake any implied promises that the wages and ben-efits of the employees at the meeting will be adjust-ed if the union is voted out.Viacom Cablevision,267 NLRB 1141 (1983). The Respondent did notinitiate thesemeetings, but rather scheduled thembecause several employees had requested a meetingto discuss what their benefits would be if therewere no union. In these circumstances, it was not aviolation of Section 8(a)(1) to ask an employee toattend such a meeting or to state that having sucha meeting would be a good idea. Although we arefinding in this case that the Respondent did makeunlawful promises of benefits at the two meetingswhere it discussed the benefits it would provide tothe employees if there were no union, the state-ments made before the meeting did not indicatethat such promises would be made and thus arelawful.Accordingly, we shall dismiss these 8(a)(1)allegations.The judge dismissed the other complaint allega-tions about these meetings, specifically finding thatthe Respondent did not make any unlawful prom-ises of benefits to undercut union support or solicitits employees to circulate a decertification petition.We disagree. Contrary to the judge, we find thatthe Respondent did make promises of benefits atthesemeetings and in the context here did solicitemployees to circulate a decertification petition.The facts are as follows. District Manager Cos-sittheld two meetings with employees at the Re-spondent's two Richmond stores represented by theUnion, one on November 8, 1986, at its store 138and one on November 15, 1986, at its store 241. Asnoted above, Cossitt called these meetings becauseseveral employees had asked him to have a meetingto discuss what their benefits would be if therewere no union.At the first meeting, which was attended by thesixmost senior employees at store 138, the judgefound that Cossitt told the employees they wouldbe eligible for a 10-cent-per-hour merit wage in-crease every 6 months under the company plan andwould be eligible for the company pension plan.Under their union contract, these employees hadno retirement benefits and were not entitled to any294 NLRB No. 4 190DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfurtherwageincreasesbecause they had reachedthe top of the wage scale provided in the contract.According to the testimony of witnesses creditedby the judge, Cossitt also told the employees at thefirstmeeting that their vacation benefits wouldremain thesame asunder the union contract, 2 theirwage rate would remain the same as it was,3 theywould be covered under the company health insur-ance plan which paid 100 percent of costs afteryearly out-of-pocket costs to the employees of$1000 or $1500,' and the Company would pay theentire premium for healthinsurancecoverage foremployees and their dependents.5 All of these ben-efitswere either better than their current benefitsunder the union contract or were better than thebenefits the Respondent actually provided to itsnonunionemployees at that time. According tocredited witnesses, at the end of this meeting Cos-sitt told the employees they had to let him knowby the end of November which way they weregoing to go, stay with the Union or go with thecompany offer. The judge found that Cossitt toldthe employees it was irrelevant to him which waythe employees went, but he thought they should gowith the company plan. According to the samewitness, Cossitt went on to say, "It is good insur-ance, and the company will take care of you." Thejudge found that, when asked by an employee howthey could be sure if they would really get thesebenefits,Cossitt stated,whilewaving a set ofpapers from which he had been reading at themeeting,"It is in writing.It istheir offer andpromise."Four employees attended the second meeting atstore 241. The judge found that before discussingthe company benefits at this meeting Cossitt statedthat things would be better once there was nolonger a unionin the store. The judge also foundthat Cossitt told the employees they would be eli-gible for a 10-cent-per-hour wage increase every 6months under the company plan and would be eli-gible for the company pension plan. Again theseemployees had no retirement benefits under theunion contract and at least one of them was not en-titled to any further wageincreasesbecause shehad reached the top of the wage scale provided inthe contract. The judge found that after a discus-sion of the company pension benefits, SupervisorJacobs, a retired Navy man, stated that the Compa-ny's pension plan was better than his Navy pen-sion.According to the same credited witness, Cos-sittthen stated that the company benefits werebetter than the union benefits except for the eye-glasscoverage, but that they would more thancompensate for that by not having to pay uniondues .6According to the same witness, Cossitt alsostated that after a $100 deductible the companyhealth insurance would pay 80 percent of costs upto $1000, that over $1000 it would pay 100 percent,and that this was better than their current healthinsurance.?According to two credited witnesses,Cossitt stated during this meeting that the companybenefits were better and that in order to get thesebenefits they would have to get rid of the Union.The judge further found that, when Cossitt wasasked by an employee at the second meeting howthey could get rid of the Union, he stated that theywould have to circulate a petition and get the em-ployees to sign it by December 6 or 9. Accordingto the credited witnesses, Cossitt also stated that ifthey did not get the petition signed by that date itwould be too late and they "would not get asecond chance." According to the samewitnesses,when an employee asked how to do the petition,Cossitt replied that he could get the petition typedbut he could not circulate it. Then the employeewho had requested the meeting offered to circulate2 Cossitt admitted making thisstatementThe vacation benefits underthe union contract were better than the vacation benefits provided to theRespondent'snonunionemployees, because the union contract providedfor 2 weeks of vacation after only 2 years of service while the nonunionemployees only received 2 weeks of vacation after 3 years of service andthe union contract provided for 3 weeks of vacation after only 5 or 8years of service (depending when the employee had been hired) whilethe nonunionemployees only received 3 weeks of vacation after 10 yearsof service3 The employeesat this meeting,being the most senior,had alreadyreached the top of the wage scalein the unioncontract ($5 25 an hour),which was more than most of them would havebeen makingunder thenonunion wage progressionfor their years of service if their wage ratedid not remain the same asunder theunion contract4 The healthinsuranceunder the union contract only paid a maximumof $25,000 for major medical coverage per calendar year and had statedmaximum paymentsfor other specified items, while the nonunion planhad no maximum limits on most items6Although the union contract provided that the Company paid theentire premiumfor the represented employees' health insurance(includ-ing dependent coverage for healthand dentalcare), the Respondent'snonunionemployees had to pay the full cost of dependent coverage fordental careit.Between about December 9 and 13, 1986, thesame employees who had requested the meetingscirculated separate but identical petitions amongthe employees at both stores. At store 138, 10 outof 12 unit employees signed a petition stating theyno longer wished to be represented by the Union,and at store 241, 11 out of 12 unit employeessigned such a petition. Of the 21 signers, 13 hadnot attended the meetings with Cossitt about bene-6 The union health insurance provided $100 a year for eyeglasses,which the Respondent's health insurance did not cover The representedemployees were paying $3 75 per week in union dues at that time'As noted above, the health insurance under the union contract onlypaid a maximum of $25,000 for major medical coverage per calendar yearand had stated maximum payments for other specified items, while thenonunion plan had no maximum limits on most items FABRIC WAREHOUSEfits;however, the employees who had requestedthemeetings and circulated the petitions testifiedthat all the employees knew about the meetingsand that a notice about the second meeting wasposted at store 241. Further, contrary to thejudge's finding, the testimony of the employeeswho solicited signatures on the petitions indicatesthat they did discuss what was said at these meet-ingswhen they were circulating the petitions.Thus, employee Weaver, who solicited signaturesat store 241, testified that she told employees thattheywould have just about the same benefits ifthey got rid of the Union and that she spent severalhours convincing employees to sign the petition.Moreover, employee Cumber, who solicited signa-tures at store 138, testified that she spent 2 or 3days continuously soliciting signatures during theweek and a half the petition was circulating, thatnot everyone signed it right away, and that she hadto go back to some employees because they wantedtowait and see what the majority wanted to do.On December 15, 1986, the employees who hadcirculated the petitions presented them to Cossitt.The judge concluded that the Respondent didnot make any express promises to the employeesduring these meetings, finding that Cossitt's state-mentswere simply honest answers to questionsposed by inquiring employees who had a right toknow. The judge also concluded that the Respond-ent did not solicit its employees to circulate a de-certificationpetition,because there was no evi-dence the Respondent participated in preparing orcirculating the petitions.We disagree with thejudge on both allegations.Contrary to the judge, we find that the Respond-ent made express promises to its employees at bothmeetingsthat they would receive better benefits ifthey got rid of the Union. The Respondent did notmerely compare the benefits it currently providedits union employees with those it provided its non-union employees or simply promise to maintain thestatus quo if there were no union. Instead, the Re-spondent told the employees theywould receive acertain package of benefits that combined some ofthe best elements of both the union and the non-union benefits it currently provided its employees,thus offering them a better set of benefits thaneither their own or the nonunion employees' cur-rent benefits. Further, the Respondent told the em-ployees that these benefits were better than thebenefits they currently received and that they hadto decide whether they wanted to go nonunion bya specific date.8 At the second meeting, the Re-8We note that the deadline Cossitt gave these employees for goingnonunion coincided almost exactly with the beginning of the windowperiod for filing a decertification petition with the Board, which is 90191spondent stated directly that they could only getthese benefits if they got rid of the Union; and atthe firstmeeting,when questioned by employeesabout whether the Company would keep its wordabout giving them these benefits, the Respondentexplicitly said it was a promise. Express promisesof better benefits linked to getting rid of the Unionclearly tend to undercut support for the Union.Accordingly, we find that these statements violatedSection 8(a)(1) of the Act.Contrary to the judge, we find that in the con-text here the Respondent solicited its employees tocirculate a petition to decertify the Union by itsconduct at these meetings. First, the Respondentpromised the employees better benefits if they gotrid of the Union. Then, the Respondent told themthey would be better off without the Union. Final-ly, the Respondent told them they had to decidewhether to go nonunion by a certain date. At thesecond meeting, when questioned about how theemployees could get rid of the Union, the Re-spondent stated directly that they needed to circu-late a petition and even offered to get a petitiontyped for them.9 These statements would normallytend to encourage employees to circulate a decerti-fication petition, and that was the result here. Thus,a few weeks after the second meeting, about thetime of the deadline the Respondent had giventhem for going nonunion and getting the betterbenefits, employees at both stores circulated identi-cal petitions seeking to decertify the Union. i 0 Ac-cordingly,we find that the Respondent violatedSection 8(a)(1) of the Act by soliciting its employ-ees to circulate decertification petitions. See, e.g.,ArchitecturalWoodworkCorp.,280NLRB 930(1986).The 8(a)(5) AllegationsThe Charging Party and the General Counselhave excepted to the judge's failure to make anyfindings about the complaint allegation that the Re-days before the expiration of the current collective-bargainingagreementThe union contract in this case was due to expire on March 7, 1987, andthus the window period began on December 8, 1986s It is undisputed that employee Weaver, who circulated the petition atstore 241 where the secondmeeting washeld, had previously worked atstore 138 and actually spoke to employees Cumber andBass,who circu-lated the petition at store 138, about drafting and circulating such a peti-tion10We note that, even though three employees had requested Cossitt tohold a meeting to discuss what their benefits would be if there were nounion, this request would not by itself establish that they intended to cir-culate a decertification petition regardless of what they learned at themeeting about the Company's benefits Moreover, the record shows thatthese three employees still maintained their membership in the Union atthe time of this request,although the Respondent's stores are located in aright-to-work state where they were not required to do so Therefore, itisnot at all clear that these employees had any intention of circulating adecertification petition before the Respondent encouraged them to do soby its comments at these meetings 192DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDspondent dealt directly with its employees. Theycontend that the Respondent undermined theUnion's status as the employees' bargaining repre-sentative when it held meetings with its represent-ed employees where it promised the employees abetter benefit package without first making thisoffer to the Union or giving the Union the oppor-tunity to be present.We agree with these excep-tions. It is undisputed that the Respondent hadnever proposed any of the improved benefits it of-fered to the employees at these meetings duringbargainingwith the Union and that it did notnotify any of the Union's officials who were au-thorized to bargain with it of these meetings. Thisconstitutes unlawful direct dealing that is inconsist-entwith the Respondent's duty to bargain onlywith the Union as the exclusive representative ofthese employees. See,e.g.,RossCrane RentalCorp.,267 NLRB 415, 416 (1983). Accordingly, wefind that the Respondent violated Section 8(a)(5)and (1) of the Act by dealing directly with its rep-resented employees.The judge found that, based on the decertifica-tion petitions signed by a majority of its represent-ed employees, the Respondent had a reasonablegood-faith doubt as to the Union's continued ma-jority status and thus did not violate Section 8(a)(5)and (1) of the Act by withdrawing recognitionfrom the Union, refusing to bargain with the Unionfor a new contract, and unilaterally changing termsand conditions of employment. The judge foundthat the Respondent's conduct at the two meetingsdid not taint the petitions because the statementsmade did not tend to undercut employee supportfor the Union and were not so egregious as to war-rant frustrating the will of the majority of the em-ployees. In making this finding, the judge notedthat a majority of the petition signers did notattend either of the meetings and found that theythus could not have been influenced by what theRespondent said at the meetings. We disagree withall of these findings.11It is well established that, where an employer hasengaged in unlawful conduct tending to undercutitsemployees' support for their bargaining repre-sentative, the employer cannot rely on any result-ing expression of disaffection by its employees be-cause its asserted doubt of the union's majoritystatus has been raised in the context of its ownunfair labor practices directed at causing such em-ployee disaffection.Hearst Corp.,281NLRB 7641 i In reversing the judge on these points, we specifically do not relyon his comments that times change, the employees may feel differently(1986), affd.mem. 837 F.2d 1088 (5th Cir. 1988).Further, such misconduct will bar any reliance ona tainted decertification petition even though a ma-jority of the petition signers profess ignorance oftheir employer's misconduct. Id. at 765. In thiscase,we have found that the Respondent didengage in conduct designed to undercut its employ-ees' support for the Union and aimed at causingthem to circulate a decertification petition. There-fore,we find that the Respondent cannot rely onthe predictable results of this unlawful conduct tojustify itswithdrawal of recognition from theUnion and its later refusals to bargain.It is undisputed that beginning on December 16,1986, the Respondent refused to engage in negotia-tions for a new contract after being requested to doso by the Union. It is also undisputed that, after thecontract expired on March 7, 1987, the Respondentmade unilateral changes in the terms and conditionsof employment of its represented employees with-out notifying the Union or giving it the opportuni-ty to bargain about these changes. Thus, the Re-spondent instituted a new pension plan and new in-surance plans in April 1987, changed the holidaysand disability pay it afforded employees in May1987, granted wage increases in May and August1987, and denied the Union access to its facility asrequired by its expired contract in May 1987. Ac-cordingly,we find that the Respondent violatedSection 8(a)(5) and (1) of the Act by withdrawingrecognition from the Union, by refusing to bargainwith the Union over a new contract, and bymaking these unilateral changes in working condi-tions.The Other 8(a)(1) AllegationsWe agree with the judge that the Respondentviolated Section 8(a)(1) of the Act by denyingUnion Representative Colbert access to its storeand by calling the police to remove her from thestoreunder threat of arrest.12 In adopting thejudge's finding of this violation, we note that theRespondent'smost recent collective-bargainingagreement with the Union gave the Union the rightto post notices on bulletin boards provided by theRespondent and the right to visit the Respondent'spremises during working hours. Such a contractualright of access survives the expiration of the agree-ment.GilbertonCoal Co.,291NLRB 344, 347(1988).The judge found that the eligibility provision ofthe Respondent's pension plan, which states one ofnow that a year has passed, and thus the Union might be able to mount a12We do not rely, however, on the judge's description of Colbert as asuccessful organizing drive at this time These statements are not relevantyoung woman who had recently given birth to a child in finding this vio-to our decision in this caselation FABRIC WAREHOUSEthe requirements for membership in the plan is thatan employee "not be working under a collectivebargaining agreement,"did not violate Section8(a)(1) of the Act because the Respondent's vicepresident, Jensen, testified any pension plan forrepresented employees would be a matter for nego-tiations with the Union. In adopting the judge's dis-missal of this allegation,we note that the Respond-ent did not announce a new pension plan excludingrepresented employees as a device to defeat theUnion and that the Union had never proposed apension plan during previous negotiations.We haveheld that an employer's institution of a benefit planexcluding its employees covered by a collective-bargaining agreement is not a per se violation ofthe Act, where the employer's represented employ-ees had historically been excluded from coverageunder the employer'snonunion plans and thesebenefit plans had been the subject of negotiations.DallasMorning News,285 NLRB (1987). We havealso held that an eligibility provision in an employ-er's existing pension plan excluding its employeescovered by a collective-bargaining agreement doesnot violate the Act, where the provision does notautomatically terminate employees'benefits uponselection of a union,but contemplates that retire-ment benefits for the covered employees would bethe subject of good-faith bargaining.Lynn-EdwardsCorp.,290 NLRB 202, 203-204 (1988). As the Re-spondent's represented employees have historicallybeen excluded from coverage under this pensionplan and retirement benefits for these employeescould have been negotiated during bargaining, weagree with the judge that the eligibility provisionin the Respondent's pension plan does not violateSection 8(a)(1) of the Act.In addition, the General Counsel has excepted tothe judge's failure to discuss a similar provision inthe Respondent's employee handbook, which statesthat one of the requirements for membership in theRespondent's pension plan is that an employee "notbe a member of any union." We find that this pro-vision does violate Section 8(a)(1) of the Act be-cause it suggests coverage under the plan will auto-matically be withdrawn as soon as an employeejoins a union regardlessof whetherthe union is abargaining representative that could bargain overretirement benefits. SeeHandleman Co.,283 NLRB451 at 452 (1987). Accordingly, we find the de-scription of the pension plan membership require-ments in the employee handbook violates Section8(a)(1) of the Act.CONCLUSIONS OF LAW1.By asking an employee to attend a meetingand by telling another employee it would be a193good idea to have a meeting to discuss companybenefits, the Respondent did not violate the Act.2.By promising employees that they would re-ceive better benefits if they got rid of the Union,the Respondent violated Section 8(a)(1) of the Act.3.By soliciting employees to circulate petitionsto decertify the Union, the Respondent violatedSection 8(a)(1) of the Act.4.By denying Union Representative Colbertaccess to its store and calling the police to removeher from its store under threat of arrest, the Re-spondent violated Section 8(a)(1) of the Act.5.By maintaining a provision in its employeehandbook that states that one of the requirementsformembership in its pension plan is that an em-ployee not be a member of any union, the Re-spondent violated Section 8(a)(1) of the Act.6.By maintaining a provision in its pension plan,which states that one of the requirements for mem-bership in that plan is that an employee not beworking under a collective-bargaining agreement,the Respondent did not violate Section 8(a)(1) ofthe Act.7.By holding meetings directly with its employ-ees to offer them a better benefit package withoutnotifying or bargaining with the Union, the Re-spondent violated Section 8(a)(5) and (1) of theAct.8.By withdrawing recognition from the Union,the Respondent violated Section 8(a)(5) and (1) ofthe Act.9.By refusing to bargain with the Union for anew collective-bargaining agreement,the Respond-ent violated Section 8(a)(5) and (1) of the Act.10.By unilaterally instituting a new pension planand new insurance plans,unilaterally changing theholidays and disability pay afforded employees,unilaterally granting employees wage increases, andunilaterally denying the Union access to its store asrequired under its collective-bargaining agreement,the Respondent violated Section 8(a)(5) and (1) ofthe Act.REMEDYHaving found that the Respondent has engagedin certain unfair labor practices,we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.We shall order the Respondent, on request bytheUnion, to rescind any unilateral changes itmade in wages and benefits; however, our Ordershould not be construed as requiring the Respond-ent to cancel any wage increase or other improve-ment in benefits without a request from the Union.See,e.g.,EliasMallouk Realty Corp.,265 NLRB1225 fn. 3 (1982). We shall also order the Respond- 194DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDent to make its employees whole by reimbursingthem for any wages or benefits they may have lostas a result of its unlawful unilateral changes, withinterest.13Finally,we shall order the Respondentto pay any contributions it has failed to make onbehalf of unit employees to fringe benefit funds asrequired under its collective-bargaining agreement,if the Union requests it to cancel a unilateralchange in benefits and reinstate the contractualfringe benefit fund payments instead, and to makeits employees whole by reimbursing them for anyother expenses ensuing from its failure to makesuch required contributions, with interest.14ORDERThe National Labor Relations Board orders thattheRespondent,Hancock Fabrics d/b/a FabricWarehouse,Richmond,Virginia,itsofficers,agents, successors, and assigns, shall1.Cease and desist from(a)Promising its employees that they will re-ceive better benefits if they get rid of the Union.(b) Soliciting its employees to circulate petitionsto decertify the Union.(c)Denying representatives of the Union accessto its stores and calling the police to remove repre-sentatives of the Union from its stores under threatof arrest.(d)Maintaining a provision in its employee hand-book that states that one of the requirements formembership in its pension plan is that an employeenot be a member of any union.(e)Holding meetings directly with its employeesto offer them a better benefit package without noti-fying or bargaining with the Union.(f)Withdrawing recognition from the Union asthe exclusive bargaining representative of its em-ployees in the following appropriate bargainingunit:All full-time and part-time employees em-ployed by Respondent at its Richmond, Vir-ginia facilities, but excluding Store Managers,Assistant Store Managers, Management Train-19 In accordance with our decision inNew Horizons for the Retarded,283 NLRB 1173 (1987), interest on and after January 1, 1987, shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendment to 26 U S C § 662114 The Board does not provide for the addition of interest at a fixedrate on unlawfully withheld fund payments Instead, seeMerryweatherOptical Co,240 NLRB 1213, 1216 In 7 (1979), for the method of deter-mining any additional amounts owed to such funds as reimbursement forlosses attributable to the unlawfully withheld contributions However, theBoard does provide interest at a fixed rate on amounts owed to individualemployees for their losses attributable to the unlawful withholding ofbenefit fund contributionsKraft Plumbing,252 NLRB 891 In 2 (1980),enfdmem 661 F 2d 940 (9th Cir 1981) Interest on such amounts shallbe computed in accordance with our decision inNew Horizons,supraees, guards, watchmen and supervisors as de-fined in the Act.(g)Refusing to bargain over a new collective-bargaining agreement with the Union as the exclu-sive bargaining representative of the employees inthe bargaining unit.(h)Unilaterally instituting a new pension planand new insurance plans, unilaterally changingholidays and disability pay, unilaterally grantingwage increases, or unilaterally making any otherchanges in the terms and conditions of employmentfor bargaining unit employees without notifying orbargaining with the Union.(i)Unilaterally denying representatives of theUnion access to its stores as required under its col-lective-bargaining agreement.(j) In any like or related manner interfering with,restraining, or coercing its employees in the exer-cise of the rights guaranteed them by Section 7 ofthe Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Amend its existing employee handbook toeliminate the provision that states that one of therequirements for membership in its pension plan isthat an employee not be a member of any union.(b)Recognize the Union as the exclusive bar-gaining representative of its employees in the bar-gaining unit.(c)On request, bargain with the Union about theterms and conditions of employment for its em-ployees in the bargaining unit and, if an under-standing is reached, embody the understanding in asigned agreement.(d) On request, cancel the new pension plan; theunilateral changes in insurance plans, holidays, anddisabilitypay; the unilaterally granted wage in-creases; and any other unilateral changes in theterms and conditions of employment for bargainingunit employees it has made without notifying orbargaining with the Union.(e)On request, grant representatives of theUnion access to its stores as required under its col-lective-bargaining agreement.(f)Make its employees whole by reimbursingthem for any wages or benefits they may have lostas a result of its unlawful unilateral changes, withinterest, in the manner set forth in the remedy sec-tion of this Decision and Order.(g) If the Union requests it to cancel a unilateralchange in benefits and reinstate the contractualfringe benefit fund payments instead, pay any con-tributions it has failed to make on behalf of unitemployees to fringe benefit funds as required underitscollective-bargaining agreement and make its FABRIC WAREHOUSEemployeeswhole by reimbursing them for anyother expenses ensuing from its failure to makesuch required contributions,with interest, in themanner set forth in the remedy section of this De-cision and Order.(h)Post at its facilities in Richmond, Virginia,and at all other locations where its employee hand-book has been distributed to its employees, copiesof the attached notice marked "Appendix." 1 sCopies of the notice, on forms provided by the Re-gional Director for Region 5, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(i)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.' 5 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLaborRelationsBoard" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT promise our employees that theywill receive better benefits if they get rid of theUnion.WE WILL NOT Solicit our employees to circulatepetitions to decertify the Union.WE WILL NOT deny representatives of the Unionaccess to our stores or call the police to removerepresentatives of the Union from our stores underthreat of arrest.WE WILL NOT maintain a provision in our em-ployee handbook that states that one of the require-ments for membership in our pension plan is thatan employee not be a member of any union.WE WILL NOT hold meetings directly with ouremployees to offer them a better benefit packagewithout notifying or bargaining with the Union.WE WILL NOT withdraw recognition from theUnion as the exclusive bargaining representative of195our employees in the following appropriate bar-gaining unit:All full-time and part-time employees em-ployed by us at our Richmond, Virginia facili-ties,but excluding Store Managers, AssistantStoreManagers,ManagementTrainees,guards,watchmen and supervisors as definedin the Act.WE WILL NOT refuse to bargain over a new col-lective-bargaining agreement with the Union as theexclusive bargaining representative of our employ-ees in the bargaining unit.WE WILL NOT unilaterally institute a new pen-sionplan and new insurance plans, unilaterallychange holidays and disability pay, unilaterallygrantwage increases, or unilaterallymake anyother changes in the terms and conditions of em-ployment for bargaining unit employees withoutnotifying or bargaining with the Union.WE WILL NOT unilaterally deny representativesof the Union access to our stores as required underour collective-bargaining agreement.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL amend our existing employee hand-book to eliminate the provision that states that oneof the requirements for membership in our pensionplan is that an employee not be a member of anyunion.WE WILL recognize the Union as the exclusivebargaining representative of our employees in thebargaining unit.WE WILL, on request, bargain with the Unionabout the terms and conditions of employment forour employees in the bargaining unit and, if an un-derstanding is reached, embody the understandingin a signed agreement.WE WILL, on request, cancel the new pensionplan; the unilateral changes in insurance plans, holi-days, and disability pay; the unilaterally grantedwage increases; and any other unilateral changes inthe terms and conditions of employment for bar-gaining unit employees we have made without no-tifying or bargaining with the Union.WE WILL, on request, grant representatives ofthe Union access to our stores as required underour collective-bargainingagreement.WE WILL, make our employees whole by reim-bursing them for any wages or benefits they mayhave lost as a result of our unlawfulunilateralchanges, with interest.WE WILL, if the Union requests us to cancel aunilateral change in benefits and reinstate the con- 196DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtractual fringe benefit fund payments instead, pay anycontributions we have failed to make on behalf of unitemployees to fringe benefit funds as required under ourcollective-bargaining agreement and make our employeeswhole by reimbursing them for any other expenses ensu-ing from our failure to make such required contributions,with interest.HANCOCK FABRICS D/B/A FABRICWAREHOUSEof its 24 employees stated they did not want to be repre-sented by the Union any more, nor when it unilaterallyimplemented changes in wages and other terms and con-ditions of employment of its employees following thewithdrawal of recognition and the expiration of its col-lective-bargaining agreement with the Union.Upon consideration of the entire record, includingbriefs filed by General Counsel, Respondent, and Charg-ing Party, and my observation of the witnesses and theirdemeanor, I make the followingEric M. Fine, Esq.,for the General Counsel.Lawrence S.Wescott,Esq.,of Baltimore,Maryland, forthe Respondent.JeffreyD.Lewis,Esq.,of Landover,Maryland,for theCharging Party.DECISIONSTATEMENT OF THE CASEMARTIN J. LINSKY, Administrative Law Judge. On 8January, 19 March, and 16 June 1987, charges were filedagainstHancock Fabrics d/b/a Fabric Warehouse (Re-spondent),by United Food & Commercial WorkersUnion, Local 400 (Union or Charging Party). Followingan investigation the National Labor Relations Board, bythe Regional Director for Region 5, issued a second con-solidated complaint, dated 28 August 1987, which wasamended at and after the hearing, which complaint al-leges, inter alia, that Respondent violated Section8(a)(1)and (5) of the National Labor Relations Act (the Act)when it unlawfully withdrew recognition of the Unionafter unlawfully making promises of benefits to the em-ployees to undercut union support, when it refused tobargainwith the Union, and when it unilaterally andwithout bargaining with the Union implemented changesin the wages and other terms and conditions of employ-ment of its employees.Respondent denied that it violated the Act in any way.A hearing was held before me in Richmond, Virginia,on 7, 8, 9, and 13 October 1987.It is my conclusion that Respondent violated the Actwhen (1) it encouraged employees Susan Dodson and El-eanor Jackson in November 1986 to attend a meetingwhere company versus union benefits would be discussedand to ask management to hold such a meeting, respec-tively,as set out more fully below, and when (2) itthreatened to have UnionBusinessRepresentative LynnColbert arrested in May 1987 if she did not leave itsstorewhen she had gone to the store to post an NLRBcomplaint' and to solicit grievances from the employeesin the store.Further,it ismy conclusion that Respondent didnotviolate the Act when it held two meetings with employ-ees in November 1986, when it withdrew recognitionfrom the Union after its meetings with employees andafter receipt of two petitions from employees wherein 21'This was after the firstcomplaintissued which was captioned 5-CA-18590 and5-CA-18734 Following thisincidentwith Lynn Colbert theUnion filedthe chargein 5-CA-18943 and, thereafter,the second con-solidated complaint, the subject matter ofthis hearing,was issuedFINDINGS OF FACTI.JURISDICTIONThe Respondent,a Mississippi corporation with officesand places of business at 5503 Midlothian Turnpike and8051West Broad Street, Richmond,Virginia,has beenengaged in the businessof retailsale of fabric goods.During the 12 months preceding issuance of thesecond consolidated complaint,a representative period,Respondent in the course and conduct of its business op-erationsdescribed above derived gross revenues inexcess of $500,000 and purchased and received at its twoRichmond facilities products,goods,andmaterialsvalued in excess of$10,000 directly from points locatedoutside the State of Virginia.Respondent admits, and I find, that it is now, and hasbeen at all times material herein,an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.II.THELABOR ORGANIZATION INVOLVEDRespondentadmits, andI find, that United Food andCommercial Workers, Local 400,is now,and has been atall times material,a labor organization within the mean-ing of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. General BackgroundRespondent is a Mississippi corporation. Its central of-fices are located in Tupelo, Mississippi. It is engaged inthe retail sale of fabric goods and operates over 300stores and has over 5000 full-time and part-time employ-ees.The vast majority of these employeesare not union-ized.zRespondent,while always individually incorporated,was part of a larger corporate entity, i.e., Lucky Stores,Inc., untilMay 1987 when it was "spun oft' from LuckyStores. Plans regarding the "spin off' were in the worksat and about the time the employees of the two Rich-mond stores met with Respondent's management and atthe time the employees circulated and presented a peti-tion to decertity the Union to management. LuckyStores has approximately 40,000 employees. Lucky storeshad and continues to have a largely organized workforce as distinguished from Respondent, which as notedabove is largelyunorganized.As a result of the "spin off'2Respondent has approximately 10 stores with a total of 100 employ-ees in the State of Washington, who are untomzied FABRIC WAREHOUSERespondent went from being part of a large mostly orga-nized operation to being a smaller largelyunorganizedoperation.Respondent's two Richmond stores-store 138 onMidlothianTurnpike and store 241 on West BroadStreet-were organized and its employees had been rep-resented by the Union since approximately 1976 3 Re-spondent and the Union had entered into a number ofcollective-bargaining agreements over the years each ofwhich was for a 3-year period until 1986 when the par-ties-at the insistence of Respondent-entered into a 1-year collective-bargaining agreement, effective from 2March 1986 to 7 March 1987. I note that during negotia-tions leading up to this 1-year agreement Respondent didnot offer a pension plan to its Richmond employees nordid the Union make a demand for a pension plan. Fur-ther,Respondent during negotiations proposed somelimits on the Union's access to the stores which propo-sals did not wind up in the final agreement. The GeneralCounsel and the Union suggest that Respondent's insist-ence on a 1-year contract, its proposal to limit unionaccess to the stores, and its failure to offer a pension planshow antiunion animus and are evidence of a master planto get nd of the Union. I disagree. The mere substanceof bargaining proposals is not evidence of a violation ofthe Act.Reichhold Chemicals,277 NLRB 639 (1985).Between October and 15 December 1986 when twopetitions-one from each store-were presented to Re-spondent reflecting that 21 of 24 unit employees did notwant to be represented by the Union any longer and Re-spondent withdrew recognition, a number of events tran-spired. In deciding what happened I have examined thedocumentary evidence and heard and studied the testi-mony of the witnesses. I found all witnesses, with the ex-ception of Paul Cossitt, Respondent's district manager, tobe credible. Some of the witnesses, however, had a morecomplete recollection of events than did some others andI have relied more heavily on their testimony as a result.Paul Cossitt is a district manager for Respondent. Assuch he oversees the two Richmond stores. In October1986-more than half way into the 1-year contract be-tweenRespondent and the Union-employees ap-proached Cossitt and told him they were dissatisfiedwith the Union because they had not seen a copy of thecontract yet and no one from the Union had been aroundto see them. Later in October employees approachedCossitt and told him they were interested in having ameeting with him to find out what their benefits wouldbe if there was no union.Cossitt called David Jensen, Respondent's vice presi-dent for personnel, in Tupelo, Mississippi, and told himabout the expressions of dissatisfaction with the Union.Jensen took no action. Later, when Cossitt called Jensenand told him that some employees had asked abouthaving a meeting, Jensen told Cossitt that Cossitt couldattend a meeting called by employees and answer theirquestions but he was to make no promises to the employ-3 Itwas stipulated that Local 400, United Food and CommercialWorkers was a lawful successor to Local 157, United Food and Commer-cialWorkers, which local had originally represented Respondent's Rich-mond employees197ees. Jensen, thereafter, sent a memo to his superiors inRespondent's management. He sent a copy of the memo,dated 5 November 1986, to Cossitt. The memo listed thebenefits-wages, vacation, etc.-for the unionized Rich-mond employees under their contract with Respondentand what the employees would get if they were notunder the union contract, i.e., were nonunion employeesof Respondent. For the most part the list of benefits theemployees would receive if they became nonunion andreceived so-called company benefits were the same thatother employees of Respondent who were nonunion re-ceived.B. 8November 1986 Meeting at Store 138(Midlothian Turnpike)InOctober 1986 two employees of store 138-ElvaCumber and BettyBass-askedCossitt to havea meetingwith the employees to discuss benefits the employeeswould get if there was nounion.The meeting was heldafter the store closed about 6 p.m. on Saturday, 8 No-vember 1986.In attendance were Cossitt, Robert Ratz,a manage-ment trainee, who was not a statutory employee, and sixemployees, i.e., Elva Cumber, Betty Bass, Susan Dodson,Eleanor Jackson,MargaretCreekmore,andMaryNester.Prior to the meeting Cossitt had approached two em-ployees-Susan Dodson and Eleanor Jackson. CossitttoldDodson there was going to be a meeting and askedher to attend. Cossitt told Jackson not about the specificmeeting but mentioned to her that it would be a goodidea if the employees had a meeting with him todiscusscompany benefits. Jackson later heard, as did all otheremployees at the meeting, about whenthemeetingwould be from employees Cumber and Bass. As dis-cussed below, almost a month after themeeting a peti-tionwas circulated by employees Cumber and Bassamong the employees to decertify the Union. Ten out ofthe twelve employees in that store signed the petition,which stated that they did not want to be representedany longer by the Union. Neither Dodson nor Jacksonsigned the petition. Accordingly, while Cossitt violatedthe Act insuggestingto Jackson that a meeting to dis-cuss company benefits be heldand in tellingDodson tocome to themeeting, in the context of this case such mis-conduct was not so serious as to cause me to ignore thepetitionsinceneitherDodson nor Jackson (who was aunionsteward at the time of the meeting) signed the peti-tion.Cossitt began the meeting by discussing the "spin off'of Respondent from Lucky Stores. He then answeredquestionsabout company benefits asked by the employ-ees.The company medicalinsurancewas described asabout thesame asthe employees had with the Unionexcept no visioncase(i.e., the Company would not payfor glasses), vacation was thesame, life insurance undertheUnion was better than nonunion, and holiday andpersonal days worked out such that therewas one lessday off with the company plan than under the unioncon-tract.Cossitt told them that they would be eligible for a10-cent-an-hour meritincreaseevery 6 months under the 198DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcompany plan and would be eligible for a pension plan.In order to be eligible for thepension anemployee mustwork 1000 hours a year, which averages out to 20 hoursper week. Clearly, employee Dodson understood Cossittto say that longtime employees would be guaranteed 32hours per week but I do not believe any such statementwas made. The examples Cossitt used-Cumber andJackson-were based on 30 hours per week employees,but I credit Cossitt on this point that he made no suchguaranteeHe told the employees what pension in termsof monthly retirement benefits employees Elva Cumberand Eleanor Jackson would get if they were covered bythe pension. Under the contract between Respondent andthe Union the employees were not eligible to receive amerit raise every 6 months nor did the employees have apension.Were these promises made to induce the em-ployees to decertify the Union or were these simplyhonest answers to questions posed by inquiring employ-ees who had a right to know? I believe it was the latter.The meeting on 8 November at the Midlothian Turn-pike store and the later meeting on 15 November dis-cussed below at the West Broad Street store were notcaptive audience meetings but were attended only bythose employees who wished to do so and Cossitt, forthemost part, responded with accurate information toquestions asked by inquiring employeesHowever, ac-cording to Susan Dodson,who is still employed at theMidlothian Turnpike store and who I credit, Cossitt vol-unteered at the 8 November 1986 meeting that it was ir-relevant to him which way the employees went but hethought they would be better off nonunion than union.Also, when asked by an employee at the meeting if theywould really get the benefits Cossittsaidthey would getif they went nonunion, Cossitt said that "it's in writing,it's their offer and promise," or words to that effect.C. 15 November 1986 Meeting at Store 241 (WestBroad Street)InOctober 1986, 7 months into the March 1986 toMarch 1987 contract, employee LoisWeaver ap-proached District Manager Paul Cossitt and told him shewas dissatisfied with the Union because she had not seenthe contract yet and no one from the Union ever camearound. She asked to have a meeting between Cossittand the employees in which the company benefits couldbe discussed.The time and place of the meeting was set by Weaverwho notified the other employees of the meeting. Thereis no evidence that Cossitt or any other management offi-cial of Respondent told employees at this store about themeeting.The meeting took place at approximately 6 p.m afterthe store closed on Saturday, 15 November 1986. In at-tendance were Paul Cossitt, his wife, who sometimesmanaged one of the stores in her husband'sabsence,management traineesWalter Jacobs and Becky Roach,and four employees, i.e., Lois Weaver, Judith Kerley,Willavene Maxey, and Sally FarrenCossitt started themeetingby talking about the "spinoff" of Respondent from Lucky Stores. He then an-swered questions posed by employees. He said on theholidays, personal days, 10-cent-an-hour merit increaseevery 6 months, and pension plan what he said at themeeting at the Midlothian Turnpike store 1 week earlier.Judith Kerley, who later signed a petition saying she didnot want to be represented by the Union, was used anexample on the pension, i e., Cossitt said what Kerley'smonthly pension would be under the company pensionplanCossitt'swife and Supervisor Becky Roach saidnothing at the meeting but Supervisor Walter Jacobs, aretired career Navy enlisted man, commented that Re-spondent's pension plan was better than his Navy pen-sion.One of the employees in attendance at this meetingwas Sally Farren. Farren had never joined the Unionand4 signed the petition stating that she no longerwanted to be represented by the Union. She subsequentlyleftRespondent's employ prior to thismeetingbut beforethe hearing for a better paying job. She lacked anymotive to fabricate. Her demeanor was such that I amconvinced she was telling the truth when she testified asa witness for the General Counsel. Accordingly, I credither testimony that Cossitt recommended to the employ-ees at the meeting that they should get rid of the Unionand that he did so prior to anyone mentioning the Unionat the 15 November meeting. According to Farren, Cos-sitt also said-not in response to a direct question-thatemployees would be better off without the Union. Ac-cording to Farren, the benefits under the Company asdiscussed by Cossitt were pretty much the same, in heropinion, as the benefits the employees enjoyed under theunion contract.At the end of the meeting Lois Weaver asked how dowe get rid of the Union. Cossitt suggested getting up apetition.He went on to say, however, that he could notcirculate any such petition.At both meetings Cossitt gave a deadline for the em-ployees letting Respondent know if they wanted to stayunion or go nonunion. According to employees EleanorJackson and Susan Dodson, who were present at the 8November meeting, Cossitt said Respondent wanted toknow by the end of November and according to employ-eesWillavene Maxey and Sally Farren, who attended the15 November meeting, Respondent wanted to know by 6or 9 December. As noted below, petitions were not cir-culated until 6 December and not given to Respondentuntil 15 December.D. PetitionsSubsequent to both meetings employees Betty Bassand Elva Cumber from store 138 (Midlothian Turnpike)prepared a petition headed "We the undersigned employ-ees of Hancock Fabric store 138, Richmond, Virginia nolongerwant to be Represented by Local 400 of theUnited Food and Commercial Workers." Cumber andBass circulated the petition and between 9 and 13 De-cember 1986 got 10 out of 12 of their fellow employeesto sign the petition.Employee Lois Weaver from store 241 (West BroadStreet) spoke with Cumber and Bass about circulating asubjects of medical insurance,vacations, life insurance,4Virginiaisa so-called right-to-work state FABRIC WAREHOUSEpetition at the store where she worked. Cumberand BasshelpedWeaver prepare the language on Weaver's peti-tionwhich was the same as the language on the petitionthey circulated except that "Store No. 241" was substi-tuted for "Store No. 138." Weaver circulated the petitionand between 9 and 13 December 1986 got 11 out of 12of her fellow employees to sign the petition. In all 21 outof 24 employees signed the petition.There is no evidence that Respondent participated inpreparing the petitions or in circulating the petitions. Inaddition, thosewho circulated the petitions-Cumber,Bass,and Weaver-testified they did not tell employeeswhat Cossitt had said at the two meetings. I note that 14employees between the two stores didnotattend eithermeeting and 13 of these employees signed one or theother of the two petitions 5 Those 13 employees consti-tute a majority of the employees and since they did notattend either meeting and since those who circulated thepetitions did not discuss with them what was said at themeetingsit is clear they could not have been unlawfullyor improperly influenced by what Cossitt said at themeetings.E. Petitions Presented to ManagementOn Monday, 15 December 1986, employees ElvaCumber and BettyBasspresented the petition from theemployees at store 138 (Midlothian Turnpike) to PaulCossitt.Later that day, Lois Weaver presented the peti-tion from the employees at store 241 (West Broad Street)to Cossitt.Following receipt of the petitions Cossitt telephonedDavid Jensen, Respondent's vice president for personnelinTupelo,Mississppi, and informed him of what hadhappened. He thereafter forwarded the two petitions toJensen.On 16 December 1986, Jensen sent two letters to theUnion (one for each store) advising that Respondentwould no longer recognize the Union in light of the peti-tions it had receivedRespondent honored all terms and conditions of thecontract until it expired on 7 March 1987. From 16 De-cember 1986 Respondent refused to engage in reopenednegotiations on wages or to engage in negotiations for anew collective-bargaining agreement when requested todo so by the Union. Respondent, after the expiration ofthe contract, unilaterally implemented changes in theterms and conditions of employment of its employees(e g., implemented the pension plan, etc.) without firstnotifying the Union and givingitanopportunity to bar-gainover the changes. Theseunilateralchanges gave totheRichmond employees the benefits that Cossitt saidthey would get if they were not covered by the unioncontract but werenonunionemployees. In addition, these5Employees Covington, Downie, Evans, Gonzalez, Phan, Poore, andShelton from store 241 (West Broad Street) signed the petition but didnot attend the meeting as did employees Boyd, Lowe, McGhee, Phillips,Pufahl, and Wiggins from store 138 (Midlothian Trunpike) who likewisedid not attend the meeting at their store but did sign the petition OnlyTaylor, a union steward at store 241, neither attended a meeting norsigned a petition although she was told about the meeting and evidental-ly, for her own personal reasons, chose not to attend199were benefits that Respondent's nonunion employees re-ceived.F. DiscussionRespondent had a good-faith, reasonably groundeddoubt as to the Union's continued majority status when itwithdrew recognition. The misconduct of Cossitt in tell-ing Eleanor Jackson to call a meeting, in telling SusanDodson about the meeting and volunteering at the 15November 1986 meeting that employees would be betteroff withouta union,and suggesting to the four employ-ees at that meeting that they get rid of the Union werenot so egregious in the context of this case that the clearwill of the overwhelming majority of Respondent's Rich-mond employees should be frustrated and those employ-ees forced to have union representation when they haveclearly indicated they do not want itHowever, times change and those employees may feeldifferently today about union representation from how'they felt back in December 1986 when they signed thepetitions.Accordingly, the Union may meet with successif it undertakes an organizing campaign at Respondent'sRichmond stores.On 19 May 1987, after the contract expired andrecog-nitionwas withdrawn, Union Representative Lynn Col-bert returned to store 241 (West Broad Street) to go tothe employee break area with the intention of doing twothings: (1) posting on the employee bulletin board a copyof a complaint issued by the Regional Director forRegion 5 alleging,: inter alia, that Respondent had unlaw-fullywithdrawn recognition,6 and (2) to see if the em-ployees had any grievances to bring to her attention.Cossitt, after checking with Jensen in Tupelo, orderedColbert to leave the store unless she wanted to buysomething or he would call the police and have her ar-rested. She insisted she had a right to be there Cossittcalled the police, who, upon arrival, threatened her witharrest if She did not leave. Colbert left under protest.Respondent's incredibly heavy handed manner of dealingwith Colbert with employees present in the store couldonly have a chilling effect on the Section 7 rights of Re-spondent's employees. Colbert is a young woman whohad given birth just months prior to this incident. Theemployees had a right to see the complaint and Colberthad a right to see if the employees had any grievances. Itispossible that even though recognition was withdrawnand the contract had expired employees could havegrievances to present under that expired contract. Somegrievances survive the expiration of the contract contain-ing the grievance-arbitration clause. SeeIndiana&Michigan Electric Co.,284 NLRB 53 (1987).In the unique circumstances present here Respondentviolated the Act by threatening to have Colbert arrested.Those unique circumstances include the fact that anagency of the United States Government (Region 5,NLRB) had issued a formal complaint which gave Col-bert a good-faith belief that the Union still representedthe employees, her presence at the store was not unique,6This complaint was superseded by the second consolidated complaintfollowing the filing of a new charge 200DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand the employees should know as soon as possible whatviolations of the law the Board was charging Respond-ent with violating.The Union in this case was well beyond its first yearof certification and, therefore, enjoyed only a rebuttablepresumption that its majority representative status con-tinued.TerrellMachine Co.,173NLRB 1480, 1481(1969). It is my considered judgment that Respondenthad a good-faith, reasonably grounded doubt as to thecontinued majority status of the Union, i.e., the presump-tionwas rebutted, when Respondent received two peti-tions showing that 21 out of 24 employees did not wantto be represented by the Union any longer. If an employ-er has a reasonably grounded good-faith doubt as to thecontinued majority status ofa union,ithas a right towithdraw recognition.BASF Wyandotte Corp., 276NLRB 1576 (1985);Bennington IronWorks,267 NLRB1285 (1983).While a reasonably grounded good-faithdoubt as to continued majority status should take placein anatmosphere free of unfair labor practices beforerecognition can be withdrawn, the unfair labor practicesmust be "sufficiently serious to warranta determinationthat they possessed an inherent tendency to produce dis-affection and, thereby, contributed to theunion's loss ofmajority status."ChicagoMagnesiumCastings,256NLRB 668, 674 (1981);BASF Wyandotte Corp.,supra.While Cossitt should not have told employee Jackson tocall a meetingto discuss company benefits (which shedid not do) and Cossitt should not have invited employeeDodson to the November 1986 meeting, the fact is thatthat particular meeting was called by employees Cumberand Bass andnot by anymanagementofficialof Re-spondent. In addition, the meeting of 15 November 1986was called by employee Weaver and not Respondent.Cossitt's responses to questions from employees at thetwo meetings wereessentiallyfactual.BASF WyandotteCorp.,supra; andKCRA-TV, 271NLRB 1288 (1984).Cossitt was wrong to express his opinion as he did at the15 November 1986 meeting that the employees would bebetter off without the Union, but it is noted that a major-ityof the employees who signed the petitionsstatingthey no longer wanted to be represented by the Unionattended neither meeting and there is no evidence theywere told what Cossitt said at themeetings.Although Cossitt at the 8 November 1986 meeting didwave some pages in the air and say in response to aquestionwhether employees could rely on these beingthe company benefits "It's in writing. It's their offer andpromise," or words to that effect,I suggestthat if he hadsaid "no, you can't rely on what I say" his responsewould have been erroneous and if he had said "no com-ment" he would not have been terribly responsive to areasonable question the employees had a right to ask. Hisresponse did not contain the kind of express promise de-signed to undercutunionsupport such as a promise totreat these Richmond employees substantially better thanRespondent's other 5,000 nonunion employees to getthem to decertify the Union would have been.?7Respondent's pension plan stated that it applied only to employeeswho were not working under a collective-bargaining agreement ThisIf a respondent lawfully withdraws recognition of theUnion effective at the end of an existing collective-bar-gainingagreement it can, when the contract expires, op-erate unilaterally regarding the terms and conditions ofemployment of its employees. Accordingly, Respondent,inMay 1987 and, thereafter, when it made unilateralchanges in the terms and conditions of employment of itsemployees, did not act unlawfully. Once recognition islawfullywithdrawn, as it was here, an employer neednot honor a request to bargain by the former representa-tive of its employees.When this decisionissuesRespondent's Richmond em-ployees will have been without union representation forapproximately 1 year. They may want the Union back.The Union is obviously at liberty to undertakean organi-zational driveamongthese employees.CONCLUSIONS OF LAW1.Hancock Fabrics d/b/a Fabric Warehouseis an em-ployerengaged incommerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2United Food and Commercial Workers, Local 400,isa labor organization within the meaning of Section2(5) of the Act.3.When Respondent, by District Manager Paul Cos-sitt, told employee Eleanor Jackson to have the employ-eeswho were represented by the Union ask to have ameetingwith him to discuss benefits employees wouldreceive if there was nounion,Respondent violated Sec-tion 8(a)(1) of the Act.4.When Respondent, by District Manager Paul Cos-sitt,told employee Susan Dodson to attendameetingwith other employees who were represented by theUnion where Cossitt would be discussing benefits thoseemployees would receive if there was no union, Re-spondent violated Section 8(a)(1) of the Act.5.When Respondent, by District Manager Paul Cos-sitt, threatened Union Representative Lynn Colbert witharrest when she entered store 241 on West Broad Street,Richmond, to go to the breakroom to see if any employ-ees had any grievances and to post a copy of a NLRBcomplaint charging Respondent with unfair labor prac-tices on the employee bulletin board, it violated Section8(a)(1) of the Act6Respondent did not violate the Act in any otherway. More specifically, it did not violate the Act when itwithdrew recognition of the Union, refused to bargainfor a new collective-bargaining agreement, and when,after its contract with the Union expired, it unilaterallychanged some of the terms and conditions of employ-ment of its employees.7.The unfair labor practices of the Respondent, de-scribed above, affect commerce within themeaning ofSection 2(6) and (7) of the Act.[Recommended Order omitted from publication.]provision is not illegal in the context of this case since the meaning ofthat language, as explained by Vice President Jensen, was that the pen-sion plan applied to all employees not represented by a union and anypension plans for represented employees would be a matter of negotiationbetween Respondent and the Union